GUNTHER, Judge.
We agree with the appellant's assertion that the trial court erred in permitting the jury to determine whether appellee Shar-sand was a third party beneficiary under the Wilson trade agreement contract. Contract construction is a matter of law to be determined by the court. City of Orlando *867v. H.L. Coble Construction Co., 282 So.2d 25, 27 (Fla. 4th DCA), cert. denied, 288 So.2d 505 (Fla.1973). Since the contract clearly limits third party liability status to “contractors,” a defined term under the contract which Sharsand, as a subcontractor, does not meet, the trial court should have ruled as a matter of law that Shar-sand was not a third party beneficiary to the contract. Therefore, we reverse that portion of the final judgment awarding Sharsand $90,250.00, plus interest. In all other respects we affirm the final judgment.
AFFIRMED IN PART; REVERSED IN PART.
DOWNEY and GLICKSTEIN, JJ., concur.